Order entered October 1, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00507-CR

                            THE STATE OF TEXAS, Appellant

                                              V.

                         JONATHAN PRESTON YATES, Appellee

                     On Appeal from the County Criminal Court No. 6
                                  Dallas County, Texas
                           Trial Court Cause No. M13-15306

                                          ORDER
       Before the Court is Jonathan Preston Yates’s September 30, 2015 Second Motion for

Extension of Time to File Appellee’s Brief. We GRANT the motion and DIRECT the Clerk to

filed the brief tendered by Yates on September 30, 2015.


                                                     /s/   ROBERT M. FILLMORE
                                                           PRESIDING JUSTICE